Case 4:12-cv-01811 Document 174 Filed on 04/25/19 in TXSD Page 1 of 2




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   April 26, 2019
                                                                David J. Bradley, Clerk
Case 4:12-cv-01811 Document 174 Filed on 04/25/19 in TXSD Page 2 of 2
